Citation Nr: 1529151	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for her service-connected hemorrhoids.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of her hemorrhoids.  In this regard, the Board observes that she was last examined by VA in August 2011.  At that examination, the examiner noted that the Veteran denied bleeding.  The examiner concluded that the Veteran's hemorrhoids were mild or moderate.  However, on her February 2014 VA Form 9, the Veteran claimed that she experiences pain and bleeding associated with her hemorrhoids, and that she uses Preparation H three times per week.  She also claims that her August 2011 VA examination was inadequate because she was not properly examined.  Thus, the Board finds that a remand is necessary to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of her service-connected hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board notes that the claims file includes treatment records from the Bronx VA Medical Center (VAMC) dated through September 2012.  While on remand, the AOJ should obtain from the Bronx VAMC, and any other VA facilities, all outstanding records of VA evaluation and/or treatment of the Veteran since September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Bronx VAMC, dated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  After completing the above development, schedule the Veteran for a VA examination to determine the current nature and severity of her hemorrhoids.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected hemorrhoids, to include whether such are large or thrombotic, irreducible, and/or result in excessive redundant tissue, persistent bleeding, secondary anemia, and/or fissures.  The examiner should also report the frequency of recurrences.  The examiner should specifically indicate whether the Veteran's hemorrhoids results in fecal leakage and, if so, the frequency and severity of such leakage.  

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




